Title: 1780. July 30. Sunday.
From: Adams, John
To: 


       Went to the Cathedral Church. A great Feast. An infinite Crowd. The Church more splendidly ornamented than any that I had seen. Hung with Tapestrie. The Church Music here is in the Italian style.
       A Picture in Tapestry was hung up, of a No. of Jews stabbing the Wafer, the bon Dieu, and blood gushing in streams, from the Bread. This insufferable Piece of pious Villany, shocked me beyond measure. But thousands were before it, on their Knees adoring. I could not help cursing the Knavery of the Priesthood and the brutal Ignorance of the People—yet perhaps, I was rash and unreasonable, and that it is as much Virtue and Wisdom in them to adore, as in me to detest and despise.—Spent the Afternoon, and drank Tea, with Mr. W. Lee, Mr. Jennings, and his Nephew, Mrs. Izard, her two Daughters and Son, and Miss Steed, Mrs. Lee and her Children &c. An agreable Circle of Americans.
       In the Evening Mr. Lee, Mr. Jennings and his Nephew, My two Sons, &c. took a Walk to see the Canals. Vessells of some Burthen come up here, in the Canal which reaches to the Sea. We afterwards walked upon the Ramparts.
       In this Town is a great Plenty of stone, which I think is the same with our Braintree North Common stone. It is equally hard, equally fine grain—capable of a fine Polish. I think the Colour is a little darker, than the Braintree stone. There is a new Building here, before which is the Statue of the late Prince Charles, in Front of which are six Pillars, wholly of this stone. Indeed the Steps, and the whole Front is of the same stone.
       This Town is the Capital of Brabant, in the Austrian Netherlands. The late Prince Charles was a Brother of the Empress Queen, L’lmperatrice Reine, Unkle of the Emperor and the Queen of France. He was extreamly beloved, by the People, and has left an excellent Character. The Emperor did not like him, it is said. In the late War, the Emperor called upon this Prince for Money. The Prince wrote to dissuade him from it. The Emperor sent again. The Prince wrote back, that he saw They were determined, and they must appoint another Governor of this Province, for he could not execute their orders. Upon this the Imperial Court desisted.
       We lodged one night at Antwerp, viewed the Cathedral and the Exchange &c. and went by Moerdyck to Rotterdam, where We arrived, the 4th. August.
      